February February Corporate Presentation 2 Statements in this presentation may be "forward-looking statements" within the meaning of federalsecurities laws. You can identify these forward-looking statements by terminology such as “will”,“expects”, “anticipates”, “estimates”, “plans”, “future”, “intends”, “believes” and similar statements. Thematters discussed herein that are forward-looking statements are based on current managementexpectations that involve risks and uncertainties that may result in such expectations not beingrealized. Forward-looking statements involve risks and uncertainties that may cause actual results,performance or financial condition to be materially different from the expectations of future results,performance or financial condition expressed or implied in any forward-looking statements. Suchfactors include, but are not limited to the company's ability to complete product orders, coordinateproduct design with its customers, ability to expand and grow its distribution channels, political andeconomic factors in the People's Republic of China, the Company's ability to find attractive acquisitioncandidates, dependence on a limited number of larger customers and other factors detailed in theCompany’s filings with the Securities and Exchange Commission. Actual outcomes and results maydiffer materially from what is expressed or forecasted in such forward-looking statements due tonumerous potential risks and uncertainties. Forward-looking statements made during this presentationspeak only as of the date on which they are made, and we do not undertake any obligation to updateany forward-looking statement to reflect events or circumstances after the date of this presentation. Because forward-looking statements are subject to risks and uncertainties, we caution you not toplace undue reliance on any forward-looking statements. All written or oral forward-looking statementsby the Company or persons acting on its behalf are qualified by these cautionary statements. We undertake no obligation to publicly update or revise any forward-looking statements or otherinformation or data contained in this presentation, whether to reflect any change in our expectationswith respect to such statements or any change in events, conditions or circumstances on which anysuch statements are based or otherwise. Safe Harbor Statement Safe Harbor Statement 3 OTCBB Symbol: CVVT.OB Share Price (08/22/08): $1.791 Market
